Citation Nr: 0005666	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to February 
1987 and from September 1987 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The Board remanded this 
appeal in May 1998 for additional development and the matter 
is now back at the Board, ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran meets the schedular requirements set forth in 
the pertinent regulation for consideration of a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities, and he is shown to currently 
be unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for a total rating based on individual 
unemployability.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).  See, also, 38 C.F.R. 
§§ 3.340(a), 3.341(a) (1999).

A review of the record reveals that the veteran meets the 
above minimum percentage requirements, as he is currently 
service-connected for major depressive reaction, rated as 50 
percent disabling, residuals of a compression fracture of L-
1, rated as 40 percent disabling, and residuals of a fracture 
of the left great toe and a chip fracture of the left elbow, 
both evaluated as noncompensable, with a combined schedular 
rating of 70 percent.  The question that remains to be 
answered at this time, therefore, is whether the service-
connected disabilities in fact render the veteran unable to 
secure or follow a substantially gainful occupation, as he 
claims.

In his application for increased compensation based on 
individual unemployability, VA Form 21-8940, which was marked 
as received at the RO in October 1996, the veteran claimed 
that his service-connected disabilities had affected full-
time employment as an auto mechanic since 1994, and that he 
had last worked full time and had become too disabled to work 
in February 1994.  He also said that he had had to leave his 
last job because of his disabilities and that he had 
unsuccessfully tried to obtain employment since becoming too 
disabled to work in 1994.  In particular, he mentioned an 
attempt he made to be hired by a South Carolina private 
company in July 1996, which he said resulted in his being 
"turned down."  Regarding his education, he said that he 
had three years of college education and that he studied at a 
South Carolina technical college from 1993 to June 1996.

In July 1997, the veteran submitted an eight-page handwritten 
list detailing multiple attempts at regaining gainful 
employment.  He also submitted photocopies of six responses 
he received in 1996 from prospective employers based in South 
Carolina, North Carolina, Florida and Virginia, informing him 
that he had not been selected to work for them.

According to a November 1996 VA record reflecting a one-on-
one ("1:1") mental health treatment consultation, the 
veteran reported continuing problems with chronic pain, 
anxiety attacks, depression, low self worth and marital 
conflicts, with pain being a daily problem.  The veteran was 
noted to be crying and tearful, and he said that he could not 
watch "sentimental movies."  The examiner noted that the 
veteran was inflexible and inefficient, with unreliable and 
unpredictable behavior and emotions, and that he had 
explosions of anger, panic, confusion and withdrawal from 
people.  The assessments were listed as chronic pain of the 
lower back and severe depression/anxiety, secondary to and 
inseparable from the chronic lower back pain, and it was 
noted that the veteran was "unemployable!" and "totally 
disabled!"

In a January 1997 statement, the VA clinical psychologist who 
subscribed the above record of November 1996 indicated that 
he had been evaluating and treating the veteran for 
approximately two years and that it was his professional 
clinical judgment that the veteran was suffering from chronic 
pain and associated depression and/or generalized anxiety.  
The symptoms included, but were not limited to, poor sleep, 
nightmares, waking up in sweats, daily anxiety, severe 
withdrawal, heart racing with complaints of "feeling that I 
will explode," hyperarousal, sense of dread, a sense of 
impeding doom, significant unreliable cognitive impairment 
(short-term and immediate memory), and reduced attention span 
and concentration.  Anger and irritability were also present 
and resulted in unreliable and unpredictable behavior.  The 
subscribing VA clinical psychologist further said that "[i]t 
is my judgment that this man is unable to work on any regular 
day to day job due to the symptoms of chronic pain plus 
depression and anxiety and the associated cognitive 
'clouding'." 

A February 1997 VA record reflects another mental health one-
on-one consultation, with complaints, findings and 
assessments similar to the ones of November 1996.

The record also contains a February 1997 "Employment 
Services Contact Report" prepared by a private counseling 
psychologist, who said that the veteran, who was only one 
course away from obtaining an Associate Degree in engineering 
graphics, had not been searching for work per his doctors' 
advice.  Regarding the veteran's finances, he noted that the 
veteran's income remained at about $1,100.00 per month, and 
that a sale of pecan candy at Christmas had helped him to be 
able to buy his children's Christmas presents.  The veteran 
further noted that he had put an ad in the paper in an effort 
to sell his car and/or his truck, in order to buy a van, 
which he needed to transport a son with multiple sclerosis.  
Regarding the veteran's industrial capabilities, this expert 
expressed the following opinion:

It appears that [the veteran]'s mental 
health problems are very severe.  At this 
point it seems that [the veteran] would 
have a difficult time working on a 40 
hour per week basis, as it seems as 
though he will have difficulty managing 
the stress of daily working activities.   
Perhaps when his circumstances become a 
little more stable, he will be able to 
work some by the day, or by the job, 
rather than in a structured employment 
setting.

At a July 1997 RO hearing, the veteran said that he was one 
class short of an Associate Degree in engineering graphics 
and that he was also a diesel mechanic.  He also said that 
his mental health specialists had recommended against 
engaging in vocational rehabilitation or finishing his 
Associate Degree, that he had had to stop his studies because 
his disabilities, particularly his depression, got worse, and 
that he regularly received mental hygiene treatment from VA.  
He further said that the depression was getting worse as the 
days went on, that the medication he took for his depression 
affected his ability to concentrate and be alert, that he had 
sent out about 125 résumés/applications for employment, with 
no success, and that, in June 1996, a company that 
specialized in engineering graphics called him for a second 
interview, but that he was not hired and later learned that 
the position was given to another person.  The hearing 
transcript also reveals that the veteran became emotional at 
the hearing when he was asked to describe his reaction to 
being told that he may not be able to work again.  He 
explained that "I don't want to accept it, [as I] worked all 
my life," and that he hoped to be helped "so I can get back 
to work again," as he had been brought up to work and 
support his family.

VA mental health treatment records dated in October 1997, 
February 1998, May 1998 and October 1998 all reveal 
complaints and assessments similar to those reported earlier, 
including the mental health specialist's opinion in all the 
1998 records to the effect that the veteran is "severely 
industrially disabled/unemployable" and "totally disabled" 
due to his lower back pain and depression.

The record also contains the report of a VA spine examination 
that the veteran underwent in August 1998, the subscriber of 
which opined that the veteran's lower back pain, which 
appeared to be myofascial in nature, "should not impinge on 
his ability to pursue his schooling [to become] an engineer 
nor should it interfere with his abilities as a mechanic."  
This physician later said, in an addendum to this report, 
dated in October 1998, that, since there was no organic basis 
for the veteran's lower back [problems], he did not feel that 
there was any activity which was precluded as far as the 
lower back was concerned.  He did say, however, that the 
veteran should be treated with aggressive physical therapy 
and rehabilitation.

Finally, the record also contains the report of a September 
1998 VA mental disorders examination, which reveals 
complaints of significant difficulties, including poor and 
not enough sleep, even with medication, isolation, and  
difficulty coping with the stress of everyday life.  The 
veteran said that he spent his days sitting and watching TV 
or coming to see a VA doctor or attending AA meetings, and 
that he had tried to do things like building models, but that 
he got very frustrated by his inability to concentrate.  He 
also said that he felt depressed most of the time, that he 
lacked energy and that he had little interest in activities.  
It was noted that the veteran had lost 40 pounds in the last 
nine months, as he was eating only once a day, and that he 
continued to have thoughts of suicide with previous attempts 
in 1991.  The veteran further reported nightmares, a temper 
and frustration, and thoughts of wanting to hurt others in 
the past.  He also talked about his ability to maintain 
sobriety from drugs and alcohol for the past eight years, and 
of his being upset because he had been working since he was 
13 years old but now had difficulty even taking care of his 
10-year old son who suffered from muscular dystrophy, 
including being unable to lift him out of his wheelchair.

According to the above report, on mental status examination, 
the veteran was found to be an alert, oriented and 
cooperative individual with a depressed mood, a sad face and 
a tearful affect.  Speech was slow and soft.  There was some 
psychomotor retardation.  Thought processes were slow, but 
goal directed.  There was no evidence of delusional material, 
but there was some homicidal and suicidal ideation, with no 
active plan.  Memory was fair, but it took significant effort 
to concentrate well enough to spell the word "table" 
backwards.  The diagnoses and the examiner's opinion 
regarding the veteran's current industrial capabilities were 
listed as follows:

Axis I:		Major depressive disorder.
Axis II:	No diagnosis.
Axis III:	Chronic low back pain and 
migraine headaches.
Axis IV:	Problems with primary support 
group.
Axis V:	GAF 49.

Given [the veteran]'s symptomatology, he 
is exhibiting suicidal ideation with 
depression affecting his ability to 
function independently and effectively.  
He has difficulty adapting to stressful 
situations and has an inability to 
maintain effective relationships.  Under 
the new rating criteria [the veteran] 
would be rated as 70 percent [disabled].  
Under the old rating criteria ... the 
ability to maintain effective or 
favorable relationships [i]s severely 
impaired.  Certainly, given [the 
veteran]'s history and inability to 
retain employment, this was also listed 
as 70 percent.  Poor sleep causes 
difficulty in functioning in general.  
Because he is a recovering alcoholic, he 
avoids taking any pain medications and 
his chronic back pain contributes to the 
ongoing depression.  His social 
adaptability and interactions with others 
is significantly impaired given his level 
of isolation.  His flexibility, 
reliability, and efficiency in an 
industrial setting, given his difficulty 
in concentrating [are] also severely 
impaired.  Thus, I would estimate his 
level of disability to be in the severe 
range.

COMPETENCY:  He is currently, with some 
help, able to handle his own funds.

As discussed above, the veteran meets the minimum percentage 
requirements of § 4.16, as he has two or more service-
connected disabilities, one of them is rated at least as 40 
percent disabling, and the combined disabilities amount to a 
70 percent rating.  Also, the preponderance of the evidence 
of record, which includes opinions from VA mental health 
specialists and the veteran's credible statements on his own 
behalf, reveals that the veteran is currently unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  In view of 
this finding, the Board concludes that a total disability 
rating based on individual unemployability due to service-
connected disabilities is warranted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, this grant 
being subject to the laws and regulations addressing the 
disbursement of VA funds.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

